Citation Nr: 0123607	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-45 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
median nerve disability.

2.  Entitlement to an initial compensable rating for left 
median nerve disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from February 1984 to May 
1995.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
disabilities of the right and left median nerves and 
evaluated the disabilities as noncompensable.

The veteran was afforded a hearing before an RO Hearing 
Officer in November 1996.  A transcript of that hearing is of 
record.

This case was remanded to the RO in April 1998 for further 
evidentiary development, and returned to the Board in 
September 2001.


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the veteran was afforded a VA neurology 
examination in June 2001.  An electromyography (EMG) revealed 
severe compression of both median nerves at the flexor 
retinaculum (severe bilateral carpal tunnel syndrome), left 
ulnar nerve involvement at Guyon's canal, and mild right 
ulnar sensory neuropathy.  The neurology laboratory examiner 
recommended referral to the hand, orthopedic or plastic 
surgery clinic.  The examiner's summary indicates that the 
veteran had an appointment with plastic surgery later in July 
2001.  He again recommended investigation into the cause of 
sensory mononeuropathy as clinically indicated.  There are no 
later medical records associated with the claims folder.

In light of these circumstances, the Board has concluded that 
further development is required to comply with the VCAA and 
the implementing regulations.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
issues on appeal.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.  
In any event the RO should obtain any 
records pertaining to evaluation of the 
veteran at the VA plastic surgery clinic 
in July 2001.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The veteran should also be requested 
to provide evidence, such as employment 
records, documenting the impact of the 
bilateral median nerve disability on his 
ability to work.  If requested by the 
veteran, the RO should assist the veteran 
in obtaining such evidence.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations, to include 
providing the veteran with another VA 
examination if the veteran alleges that 
either disability has increased in 
severity since the VA examination in June 
2001 or if otherwise warranted.

6.  Then, the RO should readjudicate the 
issues on appeal.  The RO should consider 
all applicable diagnostic codes and the 
provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995),and 38 C.F.R. §§ 4.40 and 4.45.  
It should also consider whether the case 
should be forwarded to the Director of the 
Compensation and Pension Service for extra-
schedular consideration.  Consideration 
should also be given to whether "staged" 
ratings would be appropriate pursuant to 
Fenderson v. West, 2 Vet. App. 119 (1999).  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
issued a supplemental statement of the case 
(SSOC) and afforded a reasonable opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


